REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON

Paix — Travail — Patrie Peace — Work — Fatherland
MINISTERE DES FORETS MINISTRY OF FORESTRY
ET DE LA FAUNE AND WILDLIFE
SECRETARIAT SENERAL + D SECRETARIAT GENERAL

DIRECTION DES FORETS DEPARTMENT OF FORESTRY

. 2324 ù

___JYminror/s6/pi Jah Yaoundé, le! 3 OCT 2010

Le MINISTRE

A

Monsieur le Directeur Général de la
Compagnie Forestière du Cameroun
-B.P. : 2064 Douala-

Objet: Notification de la convention définitive des

UFA 10-001, 10-002, 10-003 et 10-004

Monsieur le Directeur Général,

J'ai l'honneur de vous faire tenir ci-joint, le décret N° 2010/2575/PM du 14
septembre 2010, portant attribution de la concession forestière constituée des UFA 10-

001, 10-002, 10-003 et 10-004 dont vous en êtes le concessionnaire.

Veuillez agréer, Monsieu
distinguée.

r le Directeur Général, l'assurance de ma considération

Le Ministre S
3 The Minister &
9 Q
orestr ES
LORETS EL

AGOLLE NGOLLE ENIS
*
Te

REPUBLIQUE DU CAMEROUN PAIX-TRAVAIL-PATRIE

Vu

Vu

515
DECRET N°2 0 117 025 IPM DU 114 SEP 2010

portant attribution de la Concession Forestière
constituée des UFA 10 001, 10 002, 10 003 et 10 004 à
la Compagnie Forestière du Cameroun.-

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

la Constitution ;
la loi n°94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la pêche ;

l'ordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et complétée par
l'ordonnance n°77/1 du 10 janvier 1977 ;

l'ordonnance n°74/2 du 06 juillet 1974 fixant le régime domanial, modifiée et complétée par
‘ordonnance n°77/2 du 10 janvier 1977 ;

e décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du domaine privé de
l'Etat et ses modificatifs subséquents ;

e décret n°92/089 du 04 mai 1992 précisant les attributions du Premier Ministre, modifié et
complété par le décret n°95/145 bis du 04 août 1995 ;

e décret n°2004/320 du 08 décembre 2004 portant organisation du Gouvernement, modifié
et complété par le décret n°2007/268 du 07 septembre 2007 ;

e décret n°2009/222 du 30 juin 2009 portant nomination d'un Premier Ministre, Chef du
Gouvernement ;

le décret n°95/531/PM 23 août 1995 fixant les modalités d'application du régime des forêts,
modifié et complété par le décret n°99/781/PM du 13 octobre 1999 ;

es décrets n°2005/0239, 2005/0240, 2005/0241 et 2005/0242/PM du 26 janvier 2005
portant incorporation au domaine privé de l'Etat et classement en Unités Forestières
d'Aménagements des portions de forêts dénommées UFA 10 001 ; UFA 10 003 ; 10 002;
10 004 ;

le dossier technique y afférent,

DECRETE:

ARTICLE 1°’.- Les portions de forêt d'une superficie globale de 193 105 ha situées dans
l'Arrondissement de Yokadouma, Département de la Boumba et Ngoko, Région de l'Est,
incorporées au domaine privé de l'Etat comme Unités Forestières d'Aménagement
dénommées UFA 10 001, 10 002, 10 003 et 10 004 sont, en application des dispositions
de l’article 69 du décret n°95/531/PM du 23 août 1995 fixant les modalités d'application du
régime des forêts, attribuées en concession forestière à la Compagnie Forestière du
Cameroun, BP. 2064 Douala.
ARTICLE 2.- Les portions de forêt susmentionnées sont délimitées ainsi qu'il suit :

AU NORD :

A L'EST :

UFA 10 001

Le point R de repère se situe sur le pont sur la rivière Limwé, entre les
localités Limwé et Mopouo situées sur l'axe routier Yokadouma-Mboy II.

Du point R, suivre une droite de gisement 87° sur une distance de 5, 7 km
pour atteindre le point A dit de base situé au confluent Limwé et un cours
d'eau non dénommé.

Du point A dit de base, suivre en amont le cours d'eau non dénommé sur
une distance de 7, 5 km pour atteindre le point B situé sur uñe source ;

Du point B, suivre une droite de gisement 87° sur une distance de 1, 2 km
pour atteindre le point C situé sur une source ;

Du point C, suivre en aval cette rivière sur une distance de 1, 1 km pour
atteindre le point D situé sur un confluent ;

Du point D, suivre en amont l’autre bras du ruisseau sur une distance de
1, 1 km pour atteindre le point E situé sur une source ;

Du point E, suivre une droite de gisement 90° sur une distance de 0, 9 km
pour atteindre le point F situé sur une source ;

Du point F, suivre en aval cette rivière non dénommée sur une distance de
4, 1 km pour atteindre le point G situé sur la confluence de cette rivière et
d'un cours d'eau dénommé Mwamessouo ;

Du point G, suivre successivement en amont le cours d'eau dénommé
Mwamessouo et atteindre un confluent, puis le bras en direction du Sud-
Est sur une distance de 4, 3 km pour atteindre le point H situé sur un
confluent ;

Du point H, suivre une droite de gisement 112° sur une distance de 13, 6
m pour atteindre le point | situé sur un cours d'eau non dénommé ;

Du point |, suivre en amont la rivière non dénommée sur une distance de
0, 7 km pour atteindre le point J situé sur la confluence de cette rivière et
d'un cours d’eau non dénommé, équivalent au point M de l'UFA 10.004 ;

Du point J, remonter ce cours d'eau sur une distance de 1, 6 km pour
atteindre le point K situé sur une source, équivalent au point L de l'UFA
10.004.

Du point K, suivre une droite de gisement 153° sur une distance de 0, 9
km pour atteindre le point L, équivalent au point situé sur une source,
équivalent au point K de l'UFA 10.004 ;

Du point L, suivre en aval cet affluent sur une distance de 17, 7 km pour
atteindre le point M situé sur la confluence de cet affluent et d'un autre
affluent non dénommé de la Lokomo, équivalent au point J de l'UFA
10.004 et au point E de l'UFA 10.003.

A L'OUEST :

° Du point E, suivre une droite de gisement 249° sur une distance de 0, 7
km pour atteindre le point F situé sur une source du cours d'eau
dénommé Mwameguiep ;

* Du point F, suivre en aval le cours d'eau Mwameguiep sur une distance
de 8 km pour atteindre le point G situé au confluent Mwameguiep et de
deux autres cours d'eau non dénommés ;

«Du point G, suivre en amont le bras en direction du Sud-Ouest sur une
distance de 2, 7 km pour atteindre le point H situé sur le cours d’eau ;

+ Du point H, suivre une droite de gisement 180° sur une distance de 1, 7
km pour atteindre le point | situé sur une source du cours d'eau dénommé
Mokoul ;

+ _ Du point I, suivre en aval le cours d'eau Mokoul sur une distance de 10, 3
km pour atteindre le point J situé sur le cours d'eau ;

+ Du point J, quitter le cours d'eau et suivre une droite de gisement 90° sur
une distance de 1, 7 km pour atteindre le point K situé sur une source
d'un affluent non dénommé de la Bangué ;

+ _ Du point K, suivre en aval cet affluent sur une distance de 2, 7 km pour
rejoindre le point A dit de base.

UFA 10 003

Le point A de base se situe au Sud-Ouest de la zone sur un confluent Bangué et un
de ses affluents non dénommé, équivalent au point B de l'UFA 10.002.

A L'OUEST :

*__ Du point A, suivre en amont la Bangué sur une distance de 32 km pour
atteindre le point B situé au confluent Bangué et un de ses affluents
non dénommé, équivalent au point C de l'UFA 10.002 et au point P de
'UFA 10.001.

AU NORD :

<_ Du point B, suivre en amont l'affluent non dénommé sur une distance
de 20 km pour atteindre le point C situé sur une source, équivalent au
point O de l'UFA 10.001 ;

+ Du point C, suivre une droite de gisement 55° sur une distance de 1, 5
m pour atteindre le point D situé sur une source d'un affluent non
dénommé de la Lokomo, équivalent au point N de l'UFA 10.001 ;

+ _ Du point D, suivre en aval cet affluent non dénommé sur une distance de
7 km pour atteindre le point E situé au confluent de cet affluent et un autre
affluent non dénommé de la Lokomo, .équivalent au point M de l'UFA
10.001 et au point J de l'UFA 10.004

AU SUD :

A L'OUEST :

AU SUD :

A L'EST :

AU NORD :

Du point M, remonter cet affluent non dénommé de la Lokomo sur une
distance de 7 km pour atteindre le point N situé sur une source,
équivalent au point D de l'UFA 10.003 ;

Du point N, suivre une droite de gisement 235° sur une distance de 1, 5
km pour atteindre le point O situé sur une source d’un affluent non
dénommé de la Bangué, équivalent au point C de l'UFA 10.003 ;

Du point O, suivre en aval cet affluent sur une distance de 20 km pour
atteindre le point P situé au confluent Bangué et cet affluent, équivalent
au point C de l'UFA 10.002 et au point B de l'UFA 10.003.

Du point P, suivre en amont la Bangué sur une distance de 28 km pour
atteindre le point Q situé au confluent Bangué et un cours d’eau non
dénommé, équivalent au point D de l'UFA 10.002 ;

Du point Q, remonter toujours la Bangué sur une distance de 15 km pour
atteindre le point S situé au confluent Bangué et son affluent dénommé
Limwé ;

Du point S, suivre en amont l'affluent Limwé sur une distance de 8, 5 km
pour rejoindre le point A.

UFA 10 002

Le point de repère R se situe sur la rivière Bangué, sur l’axe Ngato-
Salapoumbé, au lieu-dit Bangué.

Du point R, suivre en amont la rivière Bangué sur une distance de 7, 5 km
pour atteindre le point A dit de base.

Du point A, suivre en amont la rivière Bangué sur une distance de 12 km
pour atteindre le point B situé au confluent Bangué et un affluent non
dénommé, équivalent au point A de l'UFA 10.003.

Du point B, suivre en amont la Bangué sur une distance de 32 km pour
atteindre le point C situé au confluent Bangué et un affluent non dénommé,
équivalent au point P de l'UFA 10.001 et au point B de l'UFA 10.003 :

Du point C, suivre en amont la Bangué sur une distance de 28 km pour
atteindre le point D situé au confluent Bangué et un affluent non dénommé,
équivalent au point Q de l'UFA 10.001.

Du point D, suivre en amont cet affluent non dénommé sur une distance
de 11 km pour atteindre le point E situé sur un bras au Sud.

A L'EST :

Du point E, suivre en aval le cours d'eau sur une distance de 0, 9 km pour
atteindre le point F situé sur un point de confluence, équivalent au point |
de l'UFA 10.004 ;

Du point F, suivre en amont le bras en direction du Sud sur une distance
de 1, 1 km pour atteindre le point G situé sur une source, équivalent au
point H de l'UFA 10.004 ;

Du point G, suivre une droite de gisement 204° sur une distance de 0, 8
km pour atteindre le point H situé sur le cours d'eau non dénommé,
équivalent au point G de l'UFA 10.004 ;

Du point H, suivre en aval ce cours d'eau non dénommé sur une distance
de 12, 2 km pour atteindre le point | situé sur un confluent, équivalent au
point F de l'UFA 10.004 et au point D de l'UFA 10.005.

AU SUD ET AU SUD-OUEST :

Du point |, suivre en amont l'autre affluent non dénommé sur une
distance de 1, 7 km pour atteindre le point J situé sur une source,
équivalent au point E de l'UFA 10.005 ;

Du point J, suivre une droite de gisement 304° sur une distance de 0, 8
km pour atteindre le point K situé sur une source d'un affluent non
dénommé de la Bangué, équivalent au point F de l'UFA 10.005 ;

Du point K, suivre en aval cet affluent sur une distance de 25, 5 km pour
atteindre le point L situé sur un confluent, équivalent au point G de l'UFA
10.005 ;

Du point L, suivre en aval l'affluent sur une distance de 11, 7 km pour
rejoindre le point A dit de base.

UFA 10 004

Le point de repère R se situe sur l'axe routier Mboy II-République Centrafricaine, au
niveau de la frontière internationale.

AU NORD-EST :

AU SUD-EST :

Du point R, suivre la droite de gisement 136° sur une distance de 3, 3
km le long de la frontière pour atteindre le point A dit de base situé sur
un affluent non dénommé de la rivière Bandja.

Du point A dit de base, suivre une droite de gisement 139° sur une
distance de 19, 3 km le long de la frontière pour atteindre le point B
situé sur un affluent de la rivière dénommée Pandjélé, équivalent au
point A5 de l'UFA 10.007.

Du point B, suivre en amont cet affluent sur une distance de 3, 2 km
pour atteindre le point C situé sur une source, équivalent au point A6 de
l'UFA 10.004 ;

AU SUD :

A L'OUEST :

+ _ Du point C, suivre une droite de gisement 217° sur une distance de 1, 8
km pour atteindre le point D situé sur une source, équivalent au point
A7 de l'UFA 10.007 ;

+ Du point D, suivre en aval le cours d'eau non dénommé sur une
distance de 24, 5 km pour atteindre le point E situé au confluent
Lokomo et un cours d'eau non dénommé, équivalent au point C de
l'UFA 10.005 et au point A8 de l'UFA 10.007.

Du point E, suivre en amont le cours d’eau non dénommé sur une
distance de 8 km pour atteindre le point F situé sur la confluence de ce
cours d'eau et d'un autre cours d'eau non dénommé, équivalent au point
D de l'UFA 10.005 et au point | de l'UFA 10.003.

Du point F, suivre en amont le même cours d’eau sur une distance de 12,
2 km pour atteindre le point G, équivalent au point H de l'UFA 10.003 ;

Du point G, quitter le cours d’eau et suivre une droite de gisement 24° sur
une distance de 0, 8 km pour atteindre le point H situé sur une source
d'un affluent non dénommé de la Lokomo, équivalent au point G de l'UFA
10.003 ;

Du point H, suivre le cours d'eau en aval sur une distance de 1, 1 km
pour atteindre le point | situé sur un point de confluence, équivalent au
point F de l'UFA 10.003 ;

Du point I, suivre en amont le cours d'eau sur une distance de 0, 9 km
pour atteindre le point J situé sur la confluence de ce cours d'eau et d’un
autre cours d'eau non dénommé, équivalent au point M de l'UFA 10.001
et au point E de l'UFA 10.003 ;

Du point J, suivre en amont le cours d'eau sur une distance de 17, 7 km
pour atteindre le point K situé sur une source, équivalent au point L de
l'UFA 10 .001;

Du point L, suivre en aval le ruisseau sur une distance de 1, 6 km pour
atteindre le point M situé sur un confluent, équivalent au point J de l'UFA
10.001.

AU NORD-OUEST :

Du point M, suivre en amont l'autre petit bras sur une distance de 0, 4 km
pour atteindre le point N situé sur une source ;

Du point N, suivre une droite de gisement 80° sur une distance de 0, 5 km
pour atteindre le point O situé sur une source d'un affluent non dénommé
de la rivière Bandja ;

Du point O, suivre en aval cet affluent sur une distance de 13, 3 km pour
rejoindre le point A dit de base.
ARTICLE 3.- (1) Cette concession forestière est strictement personnelle et valable pour
une durée de quinze (15) ans renouvelable.

(2) La Compagnie Forestière du Cameroun devra déposer une demande
de renouvellement au moins un (01) an avant l'expiration de celle-ci. Passé ce délai, la
concession deviendra caduque de plein droit à compter de son expiration.

ARTICLE 4.- (1) Pendant la durée de validité de la concession forestière, la Compagnie
Forestière du Cameroun devra se conformer strictement au plan d'aménagement de
ladite concession et aux dispositions du cahier des charges y relatifs.

(2) Elle ne peut faire opposition à l'exploitation par permis, des produits
forestiers spéciaux dont la liste est fixée par le Ministre chargé des forêts, ni à
l'exploitation des ressources du sous-sol.

ARTICLE 5.- (1) La convention objet de la présente concession, est évaluée tous les trois
(03) ans suivant les modalités fixées par le Ministre en charge des forêts.

(2) Elle peut être annulée avant terme en cas d'irrégularités graves dûment
constatées après avis motivé du Ministre en charge des forêts.

ARTICLE 6.- Le présent décret, qui abroge les dispositions du décret n°96/076/PM du 1°

mars 1996 portant attribution d’une concession forestière à la Société « Compagnie
Forestière du Cameroun », sera enregistré, puis publié au Journal Officiel en français et

en anglais./-
Yaoundé, le 1 4 SEP. 2010 |

LE PREMIER MINISTRE,
HEF.QU GOUVERNEMENT,
(e)

